 In the Matter of SOUTH CAROLINA GRANITE COMPANYandUNITEDSTONE AND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.Case No. R-5829.-Decided September 6, 1943Messrs. J. M. HemphillandPaul Hemphill,of Chester, S. C., andMessrs. Robert RouarkandGraham Trott,both of Raleigh, N. C., forthe Company.Mr. J. B. Foreman,of Newberry, S. C., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and Allied ProductsWorkers of, America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of South Carolina Granite Company, Blair, SouthCarolina, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeDan M. Byrd, Jr., Trial Examiner. Said hearing was held at New-berry, South Carolina, on August 12 and 13, 1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. The Company made a motionto dismiss the proceedings herein on the ground, among others,' that theCompany is not subject to the Board's jurisdiction, inasmuch as itI In addition to allegingthatthe Company is not subjectto theBoard's jurisdiction in thatitwas not engaged in commerce within the meaningof the National Labor Relations Act,the Company alleged, in substance,that the TrialExaminerdid not have the power toconduct this proceeding inasmuchas the Companyhad not beengiven "due notice" ; itfurther contendedthat the Actis unconstitutionalif itallowed the Boardto conduct anyproceedingwithout "due notice."The record indicatesthat the Company receivednotifica-tion 3 days prior to the hearing herein.Furthermore,after denial of a subsequent motionfor a continuance based upon the groundthat it hadnot receivedsufficient notice in whichto preparefor this proceeding, the Companymade no claim of surprise.The Company alsochallengedthe rightof theTrialExaminer to act as suchin the absenceof formal designation,apparentlyrelying upon Section 10 (b) ofthe Act.Suchformal designationis not required.(Matter ofJohn H.Roebiing'sSonsCompany,17 N. L.R. B. 482, 480.)Accordingly, thatpart of the Company's motion to dismiss based either upon an allegedlack of notice or uponthe lack offormal designation of the Trial Examiner is denied.52 N. L. R. B., No. 70.453 454DECISIONSOF NATIONAL LABORRELATIONS BOARDisnot engaged in interstate commerce, which the Trial Examinerreferred to the Board.For reasons hereinafter stated, this motionisdenied.The Trial Examiner's rulings made at the hearing arefree from prejudical error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSouth Carolina Granite Company, a South Carolina corporationwith its principal place of business located in Blair, South Carolina,isengaged in the business of quarrying,producing,and sellingcrushed stone.We are concerned here solely with the operationsof the Company located at Blair, South Carolina, consisting of aquarry and a plant.A substantial amount of the Company's pur-chases of materials for use in its operations originates from pointsoutside the State of South Carolina.2During the period betweenOctober 1, 1942, and May 31, 1943,the sales of the Company amountedto approximately$293,704, approximately 5 percentof which wasshipped to points outside the State of South Carolina.The Companyoperates under anAAA-1 priorityfrom the War Production Boardinasmuch as it supplies crushed stone for use in the construction andmaintenanceof Army andNavy war bases.The Companyalso makessales to carriers engaged in interstate commerce for the use andmaintenance of tracks and bridges.As hereinbefore mentioned,the Companycontends that it is not engaged in commerce withinthe meaning of the National Labor Relations Act.However, uponthe facts set forth hereinabove,we are of the opinion that this con-tention is without merit and find thatthe Companyis engaged incommerce within the meaningof the Act 3It.THEORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization affiliatedwiththe Congress of Industrial Organizations,admitting to membership employees of the Company.2For example,during the period between June 1942 and May 31,1943, the Company'spurchases of dynamite from States other than South Carolina amounted to slightly inexcess of$22,985.sCf.N. L R B. v Crowe Coal Company,104 F.(2d) 633;Pedersen v. Delaware,Lacka-wanna & Western Railroad,229 U. S. 146. SOUTH CAROLINA GRANITE COMPANYIII.THE QUESTION CONCERNING REPRESENTATION455The Union requested recognition of the Company as exclusive bar-gaining agent of its employees at conferences which took place duringthe months of June and July 1943. The Company refused to grantthis request, insisting that the Union submit its showing of represen-tation to it for anex partecheck without the assurance that it wouldrecognize and bargain with the Union if such a check revealed thatthe Union represented a majority of the employees.A statement of the Trial Examiner, read into the record at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with the contention of theUnion, and without objection on the part of the Company, that allproduction and maintenance employees of the Company's quarryand plant located at Blair, South Carolina, excluding office and cler-ical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employes, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THEI DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National Labor*The Trial Examiner reported that the Union submitted 74 designation cards bearingapparently genuine original signatures,of which 58 bore the names of persons appearingupon the Company's pay roll of July 1943.This pay roll contained the names of approxi-mately 108 persons within the appropriate unit. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations' Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with South CarolinaGranite Company, Blair, South Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days, from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the, date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by United Stone and Allied Products Workers ofAmerica, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.CHAIRMAN Mn.Lis took no part in the consideration of the aboveDecision and Direction of Election.